Citation Nr: 0909395	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-34 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bipolar disorder prior to April 26, 2006, and to a rating in 
excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1995 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005, of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

Following the issuance of the most recent supplemental 
statement of the case in July 2008, the Veteran submitted 
additional evidence in support of his claim and waived the 
right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).

The issue of entitlement to a rating in excess of 70 percent 
for bipolar disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 25, 2006, the Veteran's bipolar disorder 
was manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

2.  As of April 25, 2006, bipolar disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 


CONCLUSIONS OF LAW

1.  Prior to April 25, 2006, the criteria for an initial 
rating of 30 percent for bipolar disorder have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9432 (2008).

2.  As of April 25, 2006, the criteria for an initial rating 
of 70 percent for bipolar disorder have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004, April 2006, and May 2008. 

The RO provided notice on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  The Veteran was afforded VA 
examinations in January 2005, and April 2006.  The RO 
obtained the service treatment records and post-service 
treatment records.  As the Veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain to 
the extent that the claim has been granted herein, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

Factual Background

The service treatment records show treatment for bipolar 
disorder, to include psychiatric hospitalizations and 
treatment with medication.  Effective September 2003, the 
Veteran was placed on temporary disability retirement.  

On VA mental disorders examination in January 2005, the 
Veteran reported that he was employed full time at a clothing 
store.  The Veteran had been married once and was now 
divorced.  He had no children.  The Veteran indicated that he 
had friends, but rarely went out, and did not have a steady 
relationship.  He related several psychiatric 
hospitalizations post-service discharge, the first one 
occurring 2 years before, and the most recent one in October 
of the previous year.  At the time of the examination, the 
Veteran was being treated with medication. 

The examiner observed that the Veteran was cleanly dressed 
and active looking.  He was cooperative.  He had good contact 
with outside reality and appeared to have fair adjustment.  
The Veteran did not describe well his manic episodes and the 
examiner noted that when the Veteran experienced emotional 
imbalance, it appeared to be on the depressive side with 
suicidal ideation.  On the high mood side, he was talkative 
and had great plans, but no true manic episode was reported.  
The Veteran was well oriented.  He was goal oriented and 
displayed well organized thinking.  No psychotic 
manifestations were observed.  The examiner opined that the 
Veteran's current medication appeared to be working, although 
it was not possible to offer a prognosis because given his 
history of psychiatric treatment, there was a likelihood of a 
relapse.  The examiner diagnosed bipolar disorder and 
assigned a Global Assessment of Functioning (GAF) score of 60 
to 70.  The Veteran appeared competent to handle funds.   

A March 2005 Medical Evaluation Board report, recorded a 
post-service work history of employment with the same 
employer for 2 years, without incidents.  The Veteran 
reported getting along with other people.  He related 
motivational problems in the education sphere.  The clinician 
noted no current affective or psychotic symptoms.  The 
Veteran maintained good eye contact.  He was dressed in neat 
casual clothes and was well groomed.  The Veteran was 
attentive to the examiner.  He was alert, and oriented to 
time, place, situation and person.  The Veteran's speech had 
regular volume, rate and rhythm with clear articulation.  His 
mood was good.  Affect was full and non-labile, congruent 
with stated mood, and intensity was normal.  Suicidal or 
homicidal ideation was not evident.  No depressive cognitions 
were noted, though he was wistful of the stigma of mental 
illness.  There was no evidence of paranoid/magical 
ideations, delusions, or hallucinations.  Thought process was 
described as coherent, linear and logical with no 
distractibility.  Judgment was good and insight was adequate.  
Risk assessment was low.  He had not been hospitalized or 
required emergency care in the previous year.  The Veteran 
was single.  He was being treated with medication.  The 
diagnosis was bipolar Type I with a most recent manic episode 
with psychotic features and post-traumatic stress disorder.  
Restrictions from a medical standpoint were deemed 
unnecessary.  The examiner opined that the Veteran's 
condition was stable since 2003, and he remained unqualified 
for worldwide service.  He was not a foreseeable danger to 
immediately harm himself or other.  

In April 2005, the RO granted service connection for bipolar 
disorder and assigned a 10 percent disability rating, 
effective September 20, 2004.

Treatment notes in January 2006, shows that the Veteran was 
engaged and broke off his engagement in December 2005.  His 
GAF scores were 40 to 45.  A February 2005 clinical note 
shows that the medication was not helping and 
electroconvulsive therapy (ECT) was recommended.  It was 
noted that the Veteran had lost 55 pounds since his break up 
in December.  

In a March 2006 private medical statement, Dr. B.B., indicted 
that the Veteran had an exacerbation of symptoms in December 
2005, and had been hospitalized for bipolar disorder for an 
extended period of time.  Dr. B.B. noted that the Veteran had 
lost a great deal of work and was having difficulties 
functioning at work and at home.  He was seeing a 
psychologist and a psychiatrist, and was being treated with 
medication and ECT.  

On VA examination in April 2006, the examiner noted that 
since the Veteran's military discharge, he had been 
hospitalized several times, to include a hospitalization in 
December 2005, for suicidal ideation and depression.  
Treatment included medication, outpatient intensive group 
therapy, and electroconvulsive shock therapy 3 times a week.  
The Veteran reported motivation and concentration problems.  
He isolated himself from others and spent most of his time 
alone at home.  He had problems sleeping and slept only a few 
hours a night.  The Veteran related nightmares.  He reported 
feeling depressed and hopeless.  The Veteran reported hearing 
voices.  He was anxious about past relationships.  The 
Veteran felt bad about himself and had daily thoughts of 
suicide.  He stated that he felt tainted due to being 
sexually abused as a child.  The Veteran had lost over 30 
pounds between January and February 2006.  Following his 
hospitalization in December 2005, he attempted suicide by 
overdose in January 2006, by tying a plastic bag over his 
head, and by poisoning with carbon monoxide.  The Veteran 
felt anxious and overwhelmed at work.  He took medications to 
calm down.  The Veteran stated that he worked full time with 
the same employer, who was very understanding about sending 
him home early when he had panic attacks or felt too 
depressed to work.  The Veteran experienced panic attacks at 
work when the store became crowded, approximately 2 to 3 
times a week.  He estimated missing about 1 month of work in 
the previous year, due to anxiety and depression and being 
hospitalized for 2 weeks.  The Veteran denied being in a 
steady relationship or having any friends.  He had little to 
no contact with family.  

The examiner described the Veteran as pleasant and neatly 
attired.  His mood was depressed and somewhat constricted.  
At times his affect was tearful.  He did not report any fixed 
delusions.  The Veteran was generally mistrustful of people.  
His judgment appeared to be intact.  His speech was clear, 
coherent and relevant with normal rate and tone.  The Veteran 
was compulsive about cleanliness at home and at work.  He 
related feelings of hopelessness, shame and suicidal 
ideation.  He had a pattern of intense, unstable attachments 
to women in the past.  The Veteran experienced manic 
symptoms, including periods of excessive energy and need for 
reduced sleep.  He would have no memory of this behavior 
after the fact.  During these episodes he felt like he could 
overpower anyone.  He consumed large quantities of wine.  The 
Veteran related that during a manic episode in April 2005, he 
bought 3 computers.  The examiner diagnosed bipolar disorder, 
with the most recent episode of depression, with psychotic 
features, post-traumatic stress disorder related to childhood 
and environmental trauma, sporadic alcohol abuse, and 
borderline personality disorder.  His GAF score was 45.  The 
examiner opined that the Veteran's psychiatric difficulties 
caused severe social impairment as well as significant 
occupational impairment.  

By a rating decision in December 2006, the RO increased the 
Veteran's disability rating for bipolar disorder to 50 
percent, effective April 25, 2006.  

Clinical treatment notes in 2007 and 2008, show that the 
Veteran was hospitalized for 2 weeks between March 22, and 
April 4, 2007, due to depression and being suicidal.  On 
admission, his GAF sore was 20.  Upon discharge, he had a GAF 
score of 40, and it was noted that his highest GAF score in 
the previous year was 40.  The clinician noted depressed 
mood, and problems with attention and concentration, along 
with inability to work.  

In a May 2007 statement, the Veteran requested a personal 
leave of absence from his employer, due to mental health 
problems.  In September 2007, the Veteran resigned from his 
employment.  

On psychiatric evaluation as part of his temporary disability 
retirement list (TDRL) in March 2008, the Veteran complained 
of mood lability and instability, depression, and chronic 
suicidality.  The examiner noted frantic attempts to avoid 
abandonment, unstable mood and affect, chronic suicidal 
ideation, tonic irritability, sudden anger, poor sleep, 
chaotic interpersonal relationships, and depression.  The 
examiner reported a history of over 10 psychiatric 
hospitalizations for suicidal ideation or suicide attempts.  
The Veteran had quit working in May 2007, and had not 
returned to work.  The Veteran was casually dressed.  He was 
alert and oriented.  His speech was normal, and he had no 
difficulty initiating conversation.  The Veteran was fluent.  
His affect was full, congruent and non-labile.  His thoughts 
were logical and goal oriented, with no evidence of a 
disturbance of thought or perception noted.  The Veteran 
denied any paranoid ideation.  He was cooperative, willing to 
answer questions and was not guarded.  Remote memory appeared 
intact.  He endorsed chronic suicidal ideation, but denied 
plan or intent.  The diagnosis was bipolar disorder, NOS, and 
borderline personality disorder.  The examiner indicated that 
the Veteran had marked impairment for military service and 
moderate impairment for his social and industrial 
adaptability.  The examiner recommended that the Veteran be 
permanently retired.  The examiner assigned a GAF score of 
45.  

At a December 2008 personal hearing, the Veteran testified 
that his bipolar disorder interfered with his ability to work 
and to be in a relationship.  He complained of daily 
inability to think clearly, impulse control and anger related 
problems, daily thoughts of suicide, illogical speech, and 
occasional personal hygiene problems.  The Veteran testified 
that he was obsessive about cleaning.  He reported panic 
attacks at least 3 times a week.  The Veteran stated that he 
felt his condition was worsening and that the medications 
were becoming less effective with time.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The RO has evaluated the Veteran's psychiatric disability 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432, which 
governs ratings of bipolar disorder. 

The criteria for the next higher rating of 30 percent, is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  GAF 
scores ranging from 31 to 40 reflect major impairment in 
several areas, such as work, family relationships, judgment, 
thinking, and mood (e.g., avoids friends, neglects family, 
and is unable to work).  A GAF score in the range of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  A GAF score in the range of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score in 
the range of 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

An initial rating higher than 10 percent prior to April 25, 
2006.

On VA mental disorders examination in January 2005, the 
examiner opined that the Veteran's medication appeared to be 
working, although it was not possible to offer a prognosis, 
because given his history of psychiatric treatment, there was 
a likelihood of a relapse.  While the Veteran reported 
several psychiatric hospitalizations post-service discharge, 
the medical evidence shows one confirmed psychiatric 
hospitalization in December 2005, when he became depressed 
and was suicidal.  His medications had apparently lost 
effectiveness and he was treated with ECT.  His GAF scores 
fluctuated from to 60 and 70, to 40 and 45. 

A GAF score of in the range 41 to 50 indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score in the range of 
51 to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers), and 
a GAF score in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 30 percent disability rating have been met.  It is the 
effect of the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 30 percent rating, that is, 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. §§ 4.1, 4.2.   

As for occupational impairment, the evidence of record shows 
that post-service discharge, the Veteran was employed full 
time with the same employer without incident until December 
2005, at which time his condition worsened.  The Veteran 
apparently lost a great deal of work and was having 
difficulties functioning at work.  As for social impairment, 
the evidence shows that the Veteran was divorced in service 
and had no children.  He indicated that he had friends and 
got along with other people, but rarely went out.  It is 
apparent that the Veteran had problems with interpersonal 
relationships, and his condition dramatically worsened after 
he broke off his engagement in December 2005.  

The Board notes that, while many of the criteria listed in 
the rating schedule as being characteristic of a 30 percent 
rating are not apparent, the symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

In view of the foregoing, to include GAF scores as low as 40 
to 45, the Board finds that prior to April 25, 2006, the 
degree of disability resulting from the Veteran's bipolar 
disorder more nearly approximates the criteria for a 30 
percent scheduler evaluation, i.e., occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  38 C.F.R § 4.130, Diagnostic Code 9432. 

The evidence, however, does not support a rating of 50 
percent prior to April 25, 2006, as there is no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In fact, prior to April 26, 2005, the Veteran was generally 
described as well groomed, cooperative, goal oriented, 
coherent, linear and logical.  He displayed well organized 
thinking.  He was alert, and oriented to time, place, 
situation and person.  The Veteran's speech had regular 
volume, rate and rhythm with clear articulation.  His mood 
was good.  Affect was full and non-labile, congruent with 
stated mood, and intensity was normal.  No psychotic 
manifestations were observed.  He had good contact with 
outside reality and appeared to have fair adjustment.  There 
was no evidence of paranoid/magical ideations, delusions, or 
hallucinations.  Judgment was good and insight was adequate.  
The Veteran was not a foreseeable danger to immediately harm 
himself or other.  

Although prior to April 25, 2006, the evidence clearly 
demonstrates that the Veteran had considerable social and 
occupational impairment, his overall symptomatology does not 
equate or more nearly approximates the criteria for a 50 
percent disability rating under Diagnostic Code 9432.

A rating higher than 50 percent after April 25, 2006.

On VA examination in April 2006, the Veteran reported self 
isolation, nightmares, anxiety, depression, feeling hopeless 
and shameful, daily inability to think clearly, illogical 
speech, hearing voices, mood lability and instability, daily 
suicidal ideation, and compulsive behavior.  He also 
complained of problems with impulse control, anger, sleeping, 
personal hygiene, weight changes, and motivation.  The 
Veteran related manic symptoms, including periods of 
excessive energy, excessive drinking and need for reduced 
sleep, although he had no memory of this behavior after the 
fact.  The record shows a history of 10 psychiatric 
hospitalizations for suicidal ideation or attempts, to 
include a psychiatric hospitalization from March 22, to April 
4, 2007.  The Veteran stated that he felt his condition was 
worsening and that the medications were becoming less 
effective with time.  

On examinations, the Veteran was described as having unstable 
depressed mood and affect, chronic suicidal ideation, tonic 
irritability, sudden anger, and depression.  He was alert and 
oriented.  His speech was normal, and he had no difficulty 
initiating conversation.  He was fluent.  His thoughts were 
logical and goal oriented, with no evidence of a disturbance 
of thought or perception noted.  The Veteran denied any 
paranoid ideation.  He was cooperative, willing to answer 
questions and was not guarded.  Remote memory appeared 
intact.  

As for social impairment, the Veteran denied having any 
friends and had limited contact with family members, along 
with a history of chaotic interpersonal relationships.  He 
was generally mistrustful of people.  Occupationally, prior 
to May 2007, the Veteran stated that he felt overwhelmed at 
work and experienced at least 3 panic attacks a week.  Often 
he would have to go home early when he had panic attack or 
felt too depressed to work.  In 2006, he reported that he had 
missed about 1 month of work in the previous year, due to 
anxiety and depression and being hospitalized for 2 weeks.  
The evidence of record shows that the Veteran last worked in 
May 2007, due mental health problems.  The VA examiner in 
April 2006, opined that the Veteran's psychiatric 
difficulties caused severe social impairment as well as 
significant occupational impairment, while in March 2008, a 
psychiatrist described moderate impairment for his social and 
industrial adaptability.  

After April 25, 2006, the GAF scores were 20, 40,  45, 
indicative of serious symptoms.  Consistent with the GAF 
scores, the Veteran's bipolar disorder symptoms were 
described as moderate to severe.  Based on these findings, 
the symptoms have resulted in deficiencies in work and family 
relations, judgment, thinking, or mood, that are the 
equivalent to the symptoms listed in the criteria for a 70 
percent rating, namely, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  

In light of the above, the Board finds that under Diagnostic 
Code 9432, after April 25, 2006, the Veteran's bipolar 
disorder more nearly approximates the criteria for a 70 
percent rating, that is, occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, and mood.  38 C.F.R § 4.130, 
Diagnostic Code 9432. 

The Board finds that the staged ratings above are appropriate 
under the current evidence of record.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The matters of a 100 percent rating on 
a schedular basis, an increased rating on an extraschedular 
basis as well as a total rating by reason of individual 
unemployability due to service-connected disabilities (TDIU) 
are addressed the remand below.  See Norris v. West, 12 Vet. 
App. 413 (1999) (if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for total disability based on individual 
unemployability).
  

ORDER

An initial rating of 30 percent for the service-connected 
bipolar disorder is granted prior to April 25, 2006, and an 
initial rating of 70 percent is granted as of April 25, 2006, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

At the December 2008 personal hearing, the Veteran expressed 
his belief that the service-connected bipolar disorder had 
worsened and treatment was increasingly becoming less 
effective.  Consistent with the Veteran's contention, the 
evidence shows that the Veteran last worked in May 2007, due 
to mental health reasons, which represents a material change 
in the Veteran's disability.  At this time, the evidentiary 
record is insufficient to determine if a rating in excess of 
70 percent is in order.  Further, since the Veteran's 
contentions involve the impact on employment by his service-
connected disabilities, further development on the raised 
claim of a TDIU as well as an extraschedular rating must be 
completed.    

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  As the evidence suggests an 
increase in symptomatology of the Veteran's bipolar disorder, 
the Board finds that an additional evaluation is necessary.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The evidence of record shows that the Veteran failed to 
report for a psychiatric evaluation in July 2008.  It is 
apparent that notice of the examination was sent to the 
Veteran's address of record, although he claims that he never 
received said notice as noted in a report of contact in 
August 2008, and at the December 2008 hearing.  The Veteran 
requested that the examination be rescheduled.  The Veteran 
is hereby advised that failure to report for the scheduled VA 
examination, without good cause, shall result in a denial of 
his claim.  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current level of impairment due to the 
service-connected bipolar disorder.  The 
Veteran's claims file must be made 
available to the examiner for review.  All 
indicated tests and studies should be 
performed.  The examiner should provide an 
opinion as to the level of the Veteran's 
current occupational and social impairment 
due to his psychiatric disability, the 
clinical findings underlying this 
determination, and a Global Assessment of 
Functioning (GAF) score.

2.  After any other development deemed 
necessary is completed (to include 
obtaining any relevant outpatient and 
hospital reports not currently of record) 
and the above development has been 
completed, readjudicate the claim at 
issue, to include extraschedular 
consideration, as applicable, and address 
the raised TDIU claim.  If the 
determination as to any perfected issue on 
appeal remains adverse, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


